Title: To James Madison from James Maury, 12 November 1791
From: Maury, James
To: Madison, James


Dr Sir,
Liverpool 12 Novr 1791
Since my Respects of 29th July I have recieved 2 Hhds of your Tobaccoe ⅌ Venus—landed—the Success is just arrived with another. I thank you for these Consignments—your Draft in favor Philips & C for £21 is honored. Our Virginia Staple is so far mended as to have better Demand of late, tho’ with very little amendment of price. I again repeat my Recommendation that you give Directions to have a part of yr next Shipment Topstemed. I think the Superior proceeds would well reimburse the Loss of the Weight & Labor.
I have great Satisfaction in observing to you that the prosperity of our Funds has at length awakened the Money Holders in this Country. Many are already become great purchasers at the advanced prices.
I have great Hopes this session that you will have compleated the Consular Act. Without it I have not the power of rendering that effectual Service to my Countrymen I wish. With it the Duties of my Office will require a good deal of Attention. This port is so peculiarly adapted to America that the Intercourse daily increases. Last year will be exceeded by departures hence in this at least fifty. The Vessell by which this is sent will be the ninety seventh since the first of last January. I am with great Esteem & Respect Dr Sir yr most obt St
James Maury
